          Case 2:20-cv-03326-AB Document 63 Filed 08/04/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA


                                                 No. 2:20-cv-03326-AB
 IN RE: WIRECARD AG SECURITIES
 LITIGATION                                      CLASS ACTION




 THIS DOCUMENT RELATES TO:
 ALL CASES


                                            ORDER

       AND NOW, this 4th day of August, 2021, it is ORDERED that Lead Plaintiff’s and EY

Germany’s Stipulation (ECF No. 62) is APPROVED. It is further ORDERED that on or before

September 20, 2021, Defendant EY Germany must file a motion to dismiss or otherwise

respond to Lead Plaintiff’s Complaint. If EY German files a motion to dismiss, Plaintiffs must

oppose the motion on or before December 3, 2021. Defendant EY Germany must file a reply

brief on or before January 18, 2022.


                                                    _s/ANITA B. BRODY, J._
                                                    ANITA B. BRODY, J.



COPIES VIA ECF
